Citation Nr: 1735699	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a compensable initial rating for a stress fracture of the left femur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2000 to February 2001 and from June 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  Jurisdiction of this appeal was subsequently transferred to the VA RO in Waco, Texas.  

In May 2017, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection - Back disability

The Veteran seeks service connection for a back disability.  At her May 2017 personal hearing, the Veteran stated that she had received post-service private treatment for her back.  Remand is therefore necessary in order for these records to be associated with the claims file.  At her hearing, the Veteran was informed that these records were potentially pertinent to her pending claim, and was told of the need for them to be submitted to VA.  She has not, however, provided them to VA or authorized VA to obtain them.  The Board notes that these records are private, and may not be obtained by VA without her cooperation, to include appropriate authorization.  The Veteran is therefore again reminded that these records are potentially pertinent to the pending claim, and she may either authorize VA to obtain them on her behalf, or obtain and submit them herself.  

Compensable rating - Stress fracture of the left femur

The Veteran seeks a compensable initial rating for a stress fracture of the left femur.  She was most recently afforded a VA examination of this disability in November 2009, nearly 8 years ago.  At her May 2017 hearing, the Veteran stated this disability had increased in severity.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the full names and other contact information for any VA or private care providers who treated her for a back disability.  All identified records should then be obtained from any identified source.  All attempts to obtain such evidence should be documented for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current degree of disability resulting from her left femur disorder.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should indicate complete active and passive range of motion in degrees for the knee and hip, and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee or hip joints.  For any impairment of the knee or hip, the examiner must state whether such impairment is due to the left femur fracture.  Any other impairment related to the Veteran's left femur disability should also be noted for the record.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

